PER CURIAM:
Alicia Hutchinson widow of Pedreira filed an action against Virgilio Vilomar Pacheco, Martorani Motors, Inc., and its insurer, Commercial Insurance Co., claiming the payment of $41,370.75 for damages allegedly sustained as a result of a collision between two automobiles belonging to Martorani Motors, Inc., which occurred on December 19, 1959, on Ponce de León Avenue of San Juan.
At the trial the controversy was limited to the amount of damages sustained by plaintiff. Judgment was rendered on August 31, 1961, awarding to plaintiff $12,000 for personal damages, $1,495.25 for “medical and hospital” expenses, and $1,400 for attorney’s fees.
Defendants appealed to this Court. By order of March 15, 1963, we decided to review in part the judgment appealed from “only as to the question whether the correct amount— for ‘medical and hospital’ expenses — is $1,495, or the balance of $1,345.75 shown by exhibits 1, 2 and 3 of plaintiff.”
The only documentary evidence admitted on the amount of those expenses consists of those 3 exhibits accrediting'the following expenses:
(1)To Landrón and Jiménez Radiology Group, Inc. $ 40.00
(2) To Teresa R. Díaz, R.P.T. 143.00
(3) To Presbyterian Hospital . 162.75
(4) To Dr. Marvin S. Cashion. 1,000.00
Total . $1,345.75
We have carefully examined the 60 pages of the transcript of evidence and it does not appear that those expenses were credited in excess of $1,345.75. Obviously, the slight arithmetical error pointed out by appellants was committed when fixing those expenses at $1,495.25.
In view of the foregoing, the judgment appealed from is modified reducing the item of $13,495.25 awarded for *297damages to the sum of $13,345.75, and as thus modified it will be affirmed.